UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6967


TRACY EDWARD LEWIS,

                    Plaintiff - Appellant,

             v.

ALEXANDRIA   COURTHOUSE,      Judges; ALEXANDRIA   SHERIFF
DEPARTMENT, Sheriff; ALEXANDRIA POLICE DEPARTMENT, Detective
Division,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-01298-TSE-JFA)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tracy Edward Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracy Edward Lewis appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint against the Alexandria Sheriff’s Department, the Alexandria Police

Department, and unnamed state court judges for failure to state a claim. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Lewis’s informal brief does not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2